DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of:
(i) Avizafone HCl;
(ii-a) intramuscular (claim 7);
(iii) agitation and aggression, not caused by any of the alternatives of claim 12 (claim 1);
(iv-b) does not produce a significant residual pain at the injection site (claim 13);
(v-d) a salt of Avizafone; and 
(vi) claims 1, 15, 16 & 20 read on the elected choices under (i)-(vi),
in the reply filed on 3/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Arguments
Applicants' arguments, filed 7/18/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/334,671, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Examiner does not identify the combination of sedation being required, where treatment of acute agitation or aggression is also named.  
With respect to the amendment to independent claims 1 & 20, the Examiner does not identify the newly amended molar concentration “Avizafone at a molar concentration equal to or greater than 0.03M” (unbounded at the upper end) limitation in the ‘671 specification.  Therefore, there is insufficient written description type support in the parent application for the instant claimed methods of independent claims 1 & 20.  
Regarding amended claims 15 and 20, the amended limitation, “the median time to peak maximum Diazepam plasma concentration after intramuscular administration of Avizafone is equal to or less than 30 minutes” does not have written description type support in the ‘671 specification.
Accordingly, the effective filing date of the pending claims is the filing date of the instant application, 2/1/2022.

Applicant argues that the specification states at [0036]:

    PNG
    media_image1.png
    236
    649
    media_image1.png
    Greyscale

providing the required support, corresponding to the filing date of Application No. 17/334,671.
This is not persuasive.
The Examiner has reviewed the specification of Application No. 17/334,671.  [0036] has the following disclosure:
[0036] As above, the PK Model algorithm in Phoenix WNL (version 6.4, Model 3) assuming a one-compartment open model was used to provide the best fit of mean concentration- time determine routine PK parameter estimates following single-dose IM administration of AVF. NCA of Individual Diazepam (DZP) Concentration-time Data in Dogs
This is not the content argued, and says nothing about sedation, agitation and/or aggression.  The Examiner fails to identify the above argued disclosure anywhere in the parent application.
Furthermore, the newly amended, open ended (having no upper limit) concentration range (“Avizafone at a molar concentration equal to or greater than 0.03M”) of independent claims 1 & 20 does not have written description type support in the specification or claims of the parent application.
Additionally, amended claims 15 and 20, the amended limitation, “the median time to peak maximum Diazepam plasma concentration after intramuscular administration of Avizafone is equal to or less than 30 minutes” does not have written description type support in the ‘671 specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 10-11, 13, 15-16, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended independent claims 1 & 20 now recite an open-ended concentration range, “Avizafone at a molar concentration equal to or greater than 0.03M”.  While concentration ranges including 0.03M to 0.4 M are disclosed, the amended open range is not disclosed.  This amendment introduces New Matter.
See MPEP 2163.05 (III): 
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.
The instant case has the same fact pattern, a molar concentration equal to or greater than 0.03M has no upper limit and causes the claims to read literally on embodiments outside of the ranges of claims 2 and 3 (0.03M to 0.4M; 0.05M to 0.15M), which are also disclosed.  Thus, the claim amendment introduces New Matter.
Furthermore, claims 15 and 20 recite the amended limitation, “the median time to peak maximum Diazepam plasma concentration after intramuscular administration of Avizafone is equal to or less than 30 minutes”.  The Examiner did not identify disclosure of this open range in the specification.  Thus, these claims introduce New Matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, from which claim 16 depends, has been amended to remove clarifying comparative language.  This leaves claim 16 confusing, with respect to what the 35% faster limitation is relative to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 10-11, 13, 15-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catterall et al. (US 2015/0313913 A1; 2015); in view of Hassall et al. (US 4,007,219; 1977).
Claim 7 has been canceled.
The Examiner notes the language “acute agitation and aggression” in line 1 of claims 1 & 20 has been construed to encompass separate patient populations that can be treated according to the claimed method; i.e., the claimed subject is construed as a subject when sedation is required, being treated for acute agitation OR a subject when sedation is required, being treated for aggression.
The Examiner notes that only one occurrence of “aggression” was identified in the specification, at [0038].  The last sentence states “the typical CNS drugs which are used to treat seizures, agitation, and aggression in clinical settings”.  This is construed as three alternatives which CNS drugs are used to treat, not a combination of all three in the same patient.  Thus, construction in the alternative, as stated above, is consistent with this disclosure.
Catterall teaches the benzodiazepine class of drugs possesses inter alia, sedative properties; these agents are frequently classified as, inter alia, sedatives; benzodiazepines are useful in, inter alia, treating agitation [00119].  Drugs in the benzodiazepine family, particularly those that are full agonists at the GABA-A receptor, can be used with the methods described herein [0121].  The list of exemplary benzodiazepines (Table 1) includes 

    PNG
    media_image2.png
    248
    1097
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    330
    1097
    media_image3.png
    Greyscale

Thus, among methods taught by Catterall, use of Avizafone, a full agonist, at a dose of 3.5 mg/kg is effective in treating, inter alia, sedative effects (for a subject when sedation is required), and agitation as an obvious combination of the benefits of these benzodiazepines.
Among injection sites taught, Catterall teaches intramuscular injection [0157], [0171].
Catterall does not teach the claimed pharmaceutical formulation, where there is an aqueous carrier with Applicant elected Avizafone HCl, or the specific molar concentration range of the formulation, required by claims 2-3, details of formulation (having the recited low or no organic solvent), required by claim 5-6, or the administration volumes of claim 10, 11, 20.  The characteristics of claims 13, 15 and 16 are not discussed.  The comparative median time to maximum Diazepam plasma concentration required by independent claims 1 & 20 is also not discussed.
For formulation of Aviazfone, and use of suitable salt forms of this active compound, the skilled artisan would have looked to other exemplary formulations, such as that taught by Hassall.
Hassall teaches an injection solution containing the following ingredients, prepared in a conventional manner:

    PNG
    media_image4.png
    84
    254
    media_image4.png
    Greyscale

According to the SciFinder record of Avizafone, L-Lysyl-N-(2-benzoyl-4-chlorophenyl)-N-methylglycinamide is a synonym of Avizafone.  The dihydrochloride named in this table would be Applicant elected salt form with two equivalents of HCl per Avizafone equivalent (an Avizafone HCl).  Thus, the Hassall compound comprises an Avizafone HCl.  With a molecular weight of 503.85, the concentration may be calculated as 10 mg/mL x 1000 mL/L x 1g/1000mg /503.85 g/mol = 0.020 mol/L.  This concentration is a little lower than the required minimum of 0.03 M (claim 2) and 0.05 M (claim 3) and higher concentrations, in the claimed ranges.
Nonetheless, this concentration is similar to the required minimum concentrations, and construed as sufficient to render the instant claims prima facie obvious, per MPEP 2144.05 (I):  
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948);
The instant fact pattern is similar to these cases, construed as sufficient to render obvious the higher amounts required by claims 2-3.
To deliver 3.5 mg/kg to, say, a 60 kg patient, would have required 21 ml volume.  The skilled artisan would have been motivated to reduce volume of injection, by increasing the amount of dissolved avizafone per unit volume.  A 10-fold increase, i.e., giving a concentration of 0.2M, would have required 2.1 mL volume in the same patient, within concentration ranges of claims 2-3 and volume of injection of claims 10-11 and 20.
The motivation would have been to reduce injection volumes to those more typical of intramuscular injection.  The final concentrations of the claims, and injection volumes would have been obvious as a result of routine optimization.
This rationale is consistent with KSR Rationale (F) Known work in one field of endeavor (the injectable pharmaceutical formulation comprising avizafone and an aqueous carrier taught by Hassall) may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces (a desire to reduce injection volume, resulting in faster injection) if the variations are predictable to one of ordinary skill in the art (MPEP 2143 (I)).  Regarding predictability of concentrating the injectable pharmaceutical formulation, the SciFinder record for Avizafone indicates the compound is very soluble in the pH range 5-7 (predicted solubility of 2.32 mol/L) and soluble (predicted solubility of 0.59 mol/L) at pH 8.  Thus, higher solubilities (within claimed ranges) at relevant pH values are calculated from the structure than are needed to concentrate the Hassall pharmaceutical formulation, to the claimed range.  Accordingly, the variations are considered predictable.
Regarding claims 5-6, the Examiner construes these claims to require less than the recited amount of organic solvent, but not that an organic solvent is actually present (0 is less than 1.0 wt% and less than 0.1 wt%).  Because Hassall does not teach an organic solvent, the pharmaceutical composition for injection reads on these claims.
Regarding the recited low residual pain of claim 13, the formulation has about a 10:1 ratio of sodium acetate: acetic acid.  The skilled artisan would have expected the pH of this solution to be about the highest pH of the acetate buffering range, where, to the Examiner’s understanding, the contribution to pain of lower pH would have been minimized.  As evidenced by http://staff.ustc.edu.cn/~liuyz/methods/buffer.htm, accessed 8/13/2021, the pKa for acetate is 4.76, with an effective pH range from 3.6-5.6.  Accordingly, the pH of the Hassall pharmaceutical composition would have been about 5.6, rendering the pain threshold of claim 13 prima facie obvious, absent evidence to the contrary.  It is noted that even if the formulation pH is slightly less than 5.5, based on MPEP 2144.05 (I) (see Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co.), the pH (recited in the parent application, presumed to correspond to instant claim 13) would also have been obvious if less than 5.5.
The Examiner has reviewed the specification, but did not identify any criticality for the recited concentration ranges.  More rapid sedation of beagle dogs for high concentrations does not appear to be unexpected for higher concentrations than lower concentrations of an agent capable of sedation. Even if this were considered unexpected, the high concentration tested (a singular concentration 0.0952 mol/L, per Study 2) is not commensurate in scope to any of the recited ranges of claims 2-3, as required by MPEP 716.02(d).  See also MPEP 716.02(d)(II): To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  This has not been done.
Regarding the median time to maximum Diazapam comparison required by claims 1, 15, 16 and 20, the Examiner notes that Applicant’s election indicated that these claimed comparison thresholds are present for the elected species.  Because the rejection renders obvious the same method utilizing the same formulation required by independent claims 1, 20, the comparison thresholds are presumed to be characteristic of the obvious methods.
As discussed in MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims (claim 1 has no limitations about concentration or volume administered), claimed properties are presumed to be inherent.  Thus, use of the obvious formulation of Hassall, or higher concentration of Avizafone HCl, obvious as discussed in the rejection, is presumed to satisfy the comparative characteristics of claim 1, and claims 15-16, dependent from claim 1 (the comparison of claim 20 is identical to that recited in claim 1).

Applicant argues about comparative evidence establishing criticality, presenting prior art data (without providing copies of the references), and data from some studies conducted, which have not been provided in the form of an affidavit or declaration. 

This is not persuasive.  MPEP 716.01(c)(I) indicated to be of probative value, and objective evidence should be supported by an appropriate affidavit or declaration:
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)
See also MPEP 716.01(c)(II):
II.    ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results …
The evidence presented amounts to arguments of counsel not supported by an appropriate affidavit or declaration, which are not probative in value.
In the interest of compact prosecution, the Examiner notes that arguments are based on two comparisons: the effect of reduced volumes on increased rate constants of absorption, and the effect of increased concentrations (which also have lowered volumes) on increased rate constants of absorption.
Regarding volume effects, rates of absorption of atropine after intramuscular injection have been found to be inversely affected by volume; the smaller the volume of solution injected, the faster the drug cleared the muscle; this was for a constant amount of atropine injected, which also correlates to higher concentrations having faster absorption.  See Schriftman et al. (“Absorption of Atropine From Muscle”; 1957; Am. J. Physiol.; 191(3):591-594). Thus, the general trends presented by the arguments appear to follow the same as previously observed by Schriftman.  It is not clear that an unexpected result or criticality is present.  As indicated in the rejection it would be reasonably predicted that more rapid sedation would occur when higher concentrations (lower volumes) are injected, at least over the difference from the 0.02M amount taught in the prior art, to 0.03M or 0.05M minimums of claims 1, 20, and 2 or claim 3.
It is noted that volume effects are only even pertinent to claims 10-11.  It is not clear that any criticality has been established for the concentration effect (independent of corresponding volume effect), which compares the closest prior art to the claims, documenting this effect occurs over the entire range.  See MPEP 716.02(d): 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
See also MPEP 716.02(d)(II):
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
The burden is on Applicant to establish results are unexpected and significant (see MPEP 716.02(b) (I) & (II)).
The Examiner further notes that the claims are drawn to a method of treating acute agitation and aggression when sedation of a subject is required, but there is no showing regarding agitation or aggression or sedation based on argued evidence.  MPEP 716.01(b) requires, to be of probative value, any secondary evidence must be related to the claimed invention.

Applicant argues:
-15-Claim Rejections under 35 U.S.C. 103
A. Claim 1-3, 5-7, 10-11, 13, 15-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catterall et al. (US 2015/0313913 A 1; 2015); in view of Hassall et al. (US 4,007,219; 1977). 
Applicants respectfully traverse these rejections of the cited references in view of the pending claims. 
Claim 1 states: 
1. A method of treating acute agitation and aggression when sedation of a subject is required, comprising: administering by intramuscular injection to the subject a therapeutically effective dose of an injectable pharmaceutical formulation comprising: an aqueous carrier; and a pharmaceutically acceptable salt of Avizafone at a molar concentration equal to or greater than 0.03M. 
The Office Action alleges that: 
Catterall teaches the benzodiazepine class of drugs possesses inter alia, sedative properties; these agents are frequently classified as, inter alia, sedatives; benzodiazepines are useful in, inter alia, treating agitation [00119]. Drugs in the benzodiazepine family, particularly those that are full agonists at the GABA-A receptor, can be used with the methods described herein [0121]. 
The applicant agrees that benzodiazepines are known for the indications of seizures, agitation, panic, and anxiety. However, in the treatment of, seizures, acute agitation and aggression, the erratic absorption of diazepam limits its use, and improvements in the absorption rate are required to enable the intramuscular (IM) delivery of diazepam. 
The Office Action alleges that: 
Thus, among methods taught by Catterall, use of Avizafone, a full agonist, at a dose of 3.5 mg/kg is effective in treating, inter alia, sedative effects (for a subject when sedation is required), and agitation as an obvious combination of the benefits of these benzodiazepines. 
Applicant would like to point out that a dose of 3.5 mg/kg would be toxic for anyone receiving such a high dose. The only reference to such a high dose was found in (Ly ) where they were -16- Application No.: 17/590,402Filing Date:February 1, 2022studying the use of Avizafone in guinea pigs to prevent seizures induced by exposure to sarin organophosphate nerve gas. 
The Office Action alleges that: 
Among injection sites taught, Catterall teaches intramuscular injection [0171]. 
A review of [0171] shows "delayed release" of the drug. One method is the use coatings to provide delayed release. In particular, "coatings can be used to provide delayed release following injection subcutaneously, intra-tissue or intramuscularly at a site near or at the area to be treated." 
Delayed release of the drug is just the opposite of the claimed invention. 
The Office Action alleges that: 
Catterall does not teach the claimed pharmaceutical formulation. 
For formulation of Aviazfone, and use of suitable salt forms of this active compound, the skilled artisan would have looked to other exemplary formulations, such as that taught by Hassall. 
Hassall teaches an injection solution containing the following ingredients, prepared in a conventional manner: 

    PNG
    media_image4.png
    84
    254
    media_image4.png
    Greyscale
 
According to the SciFinder record of Avizafone, L-Lysyl-N-(2-benzoyl-4- chlorophenyl)-N-methylglycinamide is a synonym of Avizafone. The dihydrochloride named in this table would be Applicant elected salt form with two equivalents of HCI per Avizafone equivalent (an Avizafone HCI). Thus, the Hassall compound comprises an Avizafone HCI. With a molecular weight of 503.85, the concentration may be calculated as 10 mg/ml x 1000 ml/L x lg/1000mg /503.85 g/mol = 0.020 mol/L. This concentration is a little lower than the required minimum of 0.03 M (claim 2) and 0.05 M (claim 3) and higher concentrations, in the claimed ranges. 
Applicant would like to point out that the concentration of Hassall is substantially different than the present invention. The standard diazepam concentration is 5mg/ml with a dose of 2 ml (10mg). 
The avizafone dihydrochloride equivalent dose is 8.85 mg/mL. Therefore, Hassel's dose of 10 mg/mL is equivalent to 5.65 mg/mL of diazepam, which is essentially no different than the standard formulation used in Abarra, and as such would perform comparably. The volume in Hassel would be at least four times larger than the proposed formulations in the Schultz application Therefore, Applicants respectfully request withdrawal of the rejection under 35 U.S.C. § 103(a).

This is not persuasive.
Regarding [0171] of Catterall teaching delayed release, the Examiner notes that intramuscular injection is also taught at [0157], with no mention of delayed release.  The Examiner notes that delayed release is not excluded, except by amended claims 15 and 20.  For these claims, [0157] is relevant.
The teachings of Catterall include a human dose of 3.5 mg/kg.  Even if this is toxic, as alleged by Applicant, the skilled artisan routinely optimizes dosage, and would not practice the method employing a toxic level of dosing.  Optimization of dosing is routine in clinical trials, and would have been obvious in the instant dose selection (specific doses administered is not a recited limitation of the claims).  MPEP 2144.05(II)(A) documents that discovery of optimum/workable ranges by routine optimization is not inventive: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding the concentration taught by Hassall, the record establishes the concentration taught corresponds to 0.02M.  Applicant does not dispute this finding.  Independent claims 1 and 20, as currently amended, introduce the (new matter) range at a molar concentration equal to or greater than 0.03M.  The prior art concentration renders the claimed concentrations obvious as being close, reliant on MPEP 2144.05(I), as cited.  While Applicant has argued about criticality, the evidence in the attorney argument is not probative.  However, when Schriftman is considered, the trends argued do not appear to provide anything unexpected/critical.  Even Abbara, argued by Applicant, provides evidence that 20 mg avizafone in 2.5 mL volume (8 mg/mL), had tmax values ranging from 0.5-1 h (Table 1); i.e., some humans had tmax of 30 minutes, satisfying the instant claim 15 and 20 range.  
Increasing human concentration, and reduction of volume is also obvious by following the considerations discussed in the rejection basis.  Because the prior art concentration is close to the claimed minimums (correlating to similar differences of the cited MPEP section), and increasing the concentration reasonably suggests more rapid absorption (prior art evidence using atropine documents reduction of volume, with corresponding increase in injected atropine concentration from Schriftman supports this premise; it is noted atropine is an additive active compound to avizafone in Abbara).  Therefore, the rejection basis relying on concentrations being close is not overcome by arguments, even if data argued were established by an affidavit.
“Standard diazepam concentration” is not really relevant to the rejection, which documents 10mg/ml concentration taught for avizafone HCl in Hassall.  The molar equivalent (0.02M) has been documented to be close to that required by the claims, sufficient to render them obvious.  Additionally, optimization by reducing volume in intramuscular injection also renders obvious higher concentrations.  The skilled artisan would have reasonably predicted higher absorption for this practice, which is supported by Schriftman.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611